Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 23 February 2022 are acknowledged.  Claims 21-40 are currently pending.  Claim 21 is amended. Claims 21-40 are examined on the merits within.  Claims 32-34 are deemed allowable.  

Terminal Disclaimer
2.	The terminal disclaimer filed on 23 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8420124, 8992992, 9877920, 10842748, 9040090, and 9902818 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
3.	Applicants’ arguments, filed 23 February 2022, with respect to the 35 U.S.C. 102(b) Rejections have been fully considered and are persuasive.  The 35 U.S.C. 102(b) Rejections of Martin et al. have been withdrawn. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
5.	Claim(s) 21-31 and 35-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansford et al. (U.S. Patent Application Publication No. 2004/0115279).
Regarding instant claims 21-31 and 35-40, Hansford et al. disclose a method for creating polymer microparticles for use in drug delivery and other applications. The microparticles fabricated exhibit well defined geometries that correspond to the micro-structures of the stamp. See abstract. Polymer microparticles are useful for a variety of applications, including biological and medical analysis, drug delivery, bio-separation, and clinical diagnosis. Substantially flat microparticles possess a comparatively large surface area, and may be more suitable for cell or tissue binding applications. Discrete control of particle geometry and other characteristics such as particle thickness, may facilitate more precise bio-analysis and controlled drug delivery because the shape of a particle can be tailored to function more effectively under certain predefined conditions. See page 1, paragraphs [0004-0005]. Figure 5a displays free standing particles with a width of 30 micrometers and a thickness of 650 nm. See paragraph [0033]. The thickness can be as small as about 130 nm. See paragraph [0044]. Hansford et al. disclose that while spherical microparticles are useful for certain applications such as drug delivery, non-spherical particles may prove to have more desirable characteristics. See paragraph [0005]. For example, substantially flat microparticles possess a comparatively large surface area and may be more suitable for cell or tissue binding. See paragraph [0005].  Figure 6a represents a substantially cubic shape.  With respect to claims 21-40, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The microparticles are used for drug delivery.  See abstract. 
	Thus the instant claims are anticipated by Hansford et al. 

Response to Arguments
	Applicants’ arguments filed 23 February 2022 have been fully considered but they are not persuasive. 
6.	Applicants argued “The Notice of Allowance sets forth that the closet prior art does not teach or reasonably suggest micro or nano sized particles which have parallel lateral surfaces and parallel top and bottom surfaces.  The geometries of Hansford et al. have concave or convex top and bottom surfaces while the prior art of Martin do not comprise a therapeutic agent throughout a particle.”
	In response to applicants’ arguments, the parent applications were allowed due to the uniformity of each particle in the plurality of particles with parallel top and bottom edges and parallel lateral edges of particles with a broadest dimension less than 100 micrometers, wherein the pharmaceutical or therapeutic composition is present throughout.  In addition to the reasons stated above, the uniformity and particle size are essential for allowance. 
	Thus this rejection is maintained. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615